UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 96-6089



DANNY ALAN VESTAL,

                                           Plaintiff - Appellant,

         versus

BILL CLINTON; JAMES B. HUNT,

                                          Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Salisbury. James A. Beaty, Jr., Dis-
trict Judge. (CA-95-752)


Submitted:   May 16, 1996                  Decided:   May 21, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Danny Alan Vestal, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Vestal v.
Clinton, No. CA-95-752 (M.D.N.C. Jan. 9, 1996). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2